Citation Nr: 0820083	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-13 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for anosmia.

4.  Entitlement to service connection for pericarditis.

5.  Entitlement to service connection for cysts or lipomata 
on torso.

6.  Entitlement to service connection for tinea corporis.

7.  Entitlement to service connection for varicose or spider 
veins, right leg.

8.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1987 to July 
1991.  He was born in 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

Service connection is now in effect for irritable bowel 
syndrome, currently evaluated as 30 percent disabling; 
gastroesophageal reflux disorder (GERD), rated as 10 percent 
disabling; and right epididymal cyst (claimed as spermatocele 
on testicle), rated at 0 percent (noncompensable).

The veteran provided testimony before a Decision Review 
Officer (DRO) at the VARO in April 2006; a transcript is of 
record.

The veteran also provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing the RO in 
January 2008; a transcript is of record.  He submitted 
additional evidence at that time, including written 
statements as to his claimed in-service stressor events and 
copies of two photographs, as to all of which he provided 
oral waiver of initial consideration by the RO.  

The issues ## 2, 3, 5, 6, 7, and 8 are herein REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notice when further action is required 
by the appellant.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has a defective hearing disability in the right ear, 
according to VA standards, which is due to active military 
service or any disability of service origin, and 
sensorineural hearing loss was not present to a compensable 
degree within one year after his service separation.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
chronic pericarditis which is of service origin or is 
proximately due to or the result of any service-connected 
disability, on either a causation or aggravation basis.


CONCLUSIONS OF LAW

1.  Hearing loss disability in the right ear was not incurred 
in or aggravated by service and is not due to any disability 
of service origin, and sensorineural hearing loss in the 
right ear may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310, 3.385, 4.85 (2007).

2.  Chronic pericarditis was not incurred in or aggravated by 
service, and is not due to, the result of, or aggravated by 
any of the veteran's service-connected disabilities.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran filed his claim in early 2004, which was followed 
by a rating in July 2004.  He filed a Notice of Disagreement 
and a timely appeal.  Throughout, the VARO sent him an 
explanatory letters, an SOC and SSOC's, etc.  In the 
aggregate, the Board finds that on issues ## 1 and 4, the RO 
has satisfied the duty to notify and assist under the VCAA.  
The content of letters and other communications complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Any other defect 
with respect to timing was harmless error.  See Mayfield, 
supra.  He was advised of his opportunities to submit 
additional evidence.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He has submitted 
additional data, and has indicated that he has no other 
information or evidence to substantiate those claims.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative have identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the current appeal, or suggested in any 
way that there is any prejudice due to a lack of proper VA 
notice or assistance.

In the aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled. 

Thus, any absence of information was harmless error and, to 
whatever extent the any decision of the Court requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that such information was 
provided to the veteran, and any presumption of error as to 
VCAA notice has been rebutted in this case.  See Sanders, 
supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on the issues decided herein.  Such 
a remand on issues ##1 and 4 would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

II.  Generally Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including an organic 
disease of the nervous system (e.g., sensorineural hearing 
loss), may be presumed to have been incurred in service if it 
becomes manifest to a compensable degree within one year 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and will determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)). 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit-
of-the-doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that while someone 
who is a layperson is not considered capable of opining on 
matters requiring medical knowledge, they are permitted to 
provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, as noted above, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Service Connection Claims

A.  Hearing loss, right ear

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  

In assessing impairment of auditory acuity, an audiologist 
may determine that the most accurate reflection of the actual 
loss is reflected in puretone threshold scores only rather 
than combining those with speech discrimination, e.g., when 
the examiner certified that it is not appropriate to use the 
speech discrimination score because of language difficulties, 
inconsistent speech discrimination scores or similar reasons.  
38 C.F.R. § 4.85.

The absence of in-service evidence of hearing loss need not 
be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., meeting the criteria of 38 C.F.R. § 3.385, 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993); see 38 C.F.R. § 3.303(d).

Clinical records from before, during, and since service show 
that the veteran has significantly hearing impaired in his 
left ear.  He apparently has had such loss since early in 
life, or as long as he can remember.  He is neither claiming, 
nor has he identified any evidence to show, that it is in any 
way related to service.

Because of his profound, longstanding hearing impairment in 
the left ear, there were noted to be some potential 
restrictions in his assignments in service.  Special 
precautions were taken to assure he had hearing protection 
and a suitable aid for that ear to help with hearing in 
general, and so that he could be cleared and eventually given 
a permanent waiver to go into areas of hazardous noise as 
part of his duty as a ground radio communications specialist, 
and in certain exercises including the confidence course 
which included the minefield, and on the firing ranges.

All in-service audiometric evaluations, dating from the time 
of entrance in 1987 until separation, showed normal findings 
in the right ear at all levels (decibels ranging from 0-5 in 
most instances).

On the authorized VA audiological evaluation in February 
2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.


On the authorized VA audiological evaluation in June 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  Absent hearing loss, the 
audiologist noted there was no need for an opinion as to 
etiology.

Since the veteran has not demonstrated a defective hearing 
disability in the right ear in or since service under the 
criteria in 38 C.F.R. § 3.385, there is no disability for 
which service connection might be warranted.  The evidence is 
not equivocal in this regard, and thus a reasonable doubt is 
not raised to be resolved in his favor.

B.  Pericarditis

In service, the veteran was involved in a motor vehicle 
accident in August 1989 at which time he experienced mild 
trauma to the chest, diagnosed as a mild chest contusion.  He 
was the passenger and wearing a seat belt at the time.  
Examination showed no ecchymosis, swelling, or deformity; 
there was mild palpable tenderness.  No subsequent residuals 
were noted.  He had no identified heart problems in service.

Several reports are in the file from a private cardiology 
group which evaluated the veteran in September 2002 following 
an episode of chest pain.  He had been working as an 
electronics technician.  In August 2002, he had visited the 
emergency room after a week of symptoms, and was diagnosed 
with pericarditis.  He had been given Motrin but was unable 
to tolerate it due to epigastric discomfort.  The examiners 
felt he had no pericarditis, but rather had atypical chest 
pain.  It was also noted that he had GERD.  A report from the 
private cardiology group is of record dated in November 2003 
to the effect that the veteran had been seen in the past for 
relapsing episodes of pericarditis.  He was found to have an 
abnormal ECG.  The diagnosis was history of pericarditis, 
stable. 

On VA examination in February 2004, the veteran said that in 
2002 he had started experiencing chest pain, most on the left 
parasternal area, which had increased in frequency over the 
next two months.  An electrocardiogram (ECG) in a hospital in 
August 2002 had suggested pericarditis.  He was referred to a 
cardiologist, who noted some atypical chest pain.  An 
echocardiogram was entirely normal.  He said he no longer had 
the stabbing pains, but every so often he would get a left 
parasternal chest pain.  He was able to exercise, and his 
cardiologist said he was fine and without heart problems.  
The VA examiner noted those findings and concluded that, even 
if he had pericarditis, which was not shown, it would be 
unrelated to the motor vehicle accident in service.

On his initial VA Form 21-526, the veteran said that he had 
been seen for pericarditis in August 2002, and that he felt 
it was due to the vehicular accident in service.  While the 
veteran is able to make observations, he is unqualified, as a 
layperson, to render such a diagnosis and/or to identify 
etiology of such a disability.  Medical experts have not 
found a current chronic heart disability of service origin 
including chronic pericarditis; and have specifically 
declined to find that any chest pains or other symptoms are 
in way due to the minor in-service motor vehicle accident, or 
anything else associated with service.

The Board recognizes that certain chronic diseases, including 
cardiovascular-renal disease, may be presumed to have been 
incurred in service if  manifested to a compensable degree 
within one year after separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Although the evidence does not show such a disorder 
at this time, to whatever extent the veteran's claimed 
pericarditis might be considered as subject to the one-year 
presumption, the record does not show such a condition within 
his first post-service year.  In addition, no medical 
provider has opined that the veteran now has pericarditis 
which is related to his service-connected disabilities in any 
way.

The Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claim process can support a grant of 
service connection if there is a relationship to service, 
even where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, where, as in 
this case, the the overall evidence of record shows no actual 
diagnosis of the claimed disability, that holding is 
inapplicable. 

Thus, absent an identifiable disability, there is no 
condition such as pericarditis for which service connection 
might be granted in this instance, either as incurred or 
aggravated in service, or as caused or aggravated by a 
service-connected disability.  The evidence is not equivocal, 
and a reasonable doubt is not raised to be resolved in the 
veteran's favor.


ORDER

Service connection for hearing loss, right ear, is denied.

Service connection for chronic pericarditis is denied.


REMAND

With regard to issues other than ## 1 and 4, addressed above, 
there remain some unanswered substantive as well as 
procedural problems.

I.  PTSD

The issue relating to PTSD is probably the most complex of 
those now pending.  The veteran has been diagnosed with PTSD 
by VA psychiatric examiners and is being treated as having 
PTSD, and more than one examiner has specifically associated 
his PTSD with combat stressors.  

It is also noted that the veteran has had other psychiatric 
diagnoses since service, including major depression, anxiety, 
bipolar disorder, and obsessive compulsive disorder.  

The primary stumbling block to his claim has been the 
confirmation of in-service stressors.  The veteran's DD Form 
214 reflects that he "was deployed in the area of 
responsibility from 29 Dec 90 to 29 Mar 91 in support of 
Operation Desert Shield/Storm"; and that in association 
therewith, he was awarded the SWA (Southwest Asia) medal with 
2 bronze stars.  However the DD Form 214 has no further 
details on that assignment.  

His 201 (personnel) file, parts of which are of record, 
including AF Forms 910, refers to his ready adaptations to 
field conditions, and his effort was commended as 
contributing to the success of the unit in garrison and while 
deployed; and to his having volunteered for Operation Desert 
Shield/Storm because of his strong sense of responsibility 
and dedication.  

The service documentation also reflects that the veteran was 
a participant in humanitarian relief efforts in the 
continental United States (CONUS).

The veteran has submitted extensive written materials with 
regard to his overseas service, including a virtual diary of 
actions and circumstances, and a timeline; nonetheless, 
official service department channels have indicated it is 
insufficient to search for stressor verification records.  

He has submitted statements from numerous family members, 
including his father who was a career serviceman, as to his 
changed mental state since returning from the Persian Gulf 
region.  And, at his most recent hearing, he submitted photos 
of himself in a desert/sandbagged bunker situation.

The Board finds that additional effort is required to 
determine the exact dates of the veteran's service in Desert 
Storm/Shield, his locations, and related data so that his 
participation and associated stressors, presumed or 
otherwise, if any, can be equitably and thoroughly evaluated.  

II.  Headaches, Anosmia

Service treatment records (STRs) refer to one or more 
instances of temporal headaches, and to one occasion when 
headaches accompanied a respiratory infection.  He was in an 
automobile accident but was said at that time not to have had 
any head injury.  Since service, the veteran has had 
recurrent headaches, and at least one VA examiner has 
suggested that they are intimately associated with whatever 
his psychiatric problems may be.  This has not been fully 
addressed in the context of this current pending claim.  

In addition, while he did not have anosmia in service, by his 
own admission, he has had it for some time, starting in the 
years soon after separation.  Often anosmia is a disability 
which may have an incipient and thus inauspicious onset.  It 
is unclear to what this is attributable.  One VA examiner 
recommended a special neurological evaluation, but this was 
not undertaken.  In either event, he is entitled to further 
clinical evaluations in that regard.  

It is noted that both his headaches and anosmia may have 
organic as well as psychiatric components, and these avenues 
must be fully addressed when considering whether they are or 
are not due to the veteran's service or his service-connected 
disabilities.

III.  Cysts, lipomata, tinea corporis, varicose or spider 
veins

The STRs show a variety of complaints of lumps, lesions, or 
rashes in several locations.  On his entrance examination, he 
gave a history having a skin disease which he clarified had 
been acne; no clinical residuals were noted on examination.  
In service, the clinical descriptions included a small 
cluster of erythematous papules in the right inguinal region 
(felt to be either possible folliculitis or, in the case of 
two of the lesions, concurrent mobluscum contagiosum); 
scabies; a nevus and/or mole behind his left ear (which was 
removed after it changed in color, with a subsequent 
pathological diagnosis of a pigmented compound nevus).

After service, private treatment records include a 10-day 
period of itching in his right and cubital areas which spread 
to his necklace area, and then started to be elevated with a 
scaly center.  The diagnosis was tinea corporis, and he was 
also noted to have what seemed to be a small foreign body in 
his left elbow.  It was felt to be suggestive of a fungal 
problem, a tinea infection, when he was seen in September 
2003.  

Other post-service clinical findings included urethral warts 
in December 1995; and a viral or seed wart on the site of 
prior removal of a foreign body from the palm of his hand in 
April 1999.   

In his initial claim, the veteran said that he had developed 
rashes since service, and an orange discoloration of his skin 
similar to that manifested by other veterans of the Gulf War 
experience and exposures.

On VA examinations in 2004, the veteran was noted to have 
varicose or spider veins which he said had not seemed to be 
present in service, but had developed immediately after 
separation from service.  (It is unclear the extent to which 
records, if any, were available to the examiners).  The 
veteran said that since his treatment in 2003, he had not had 
the same rash diagnosed as tinea corporis.  He also reported 
that after return from the Gulf, he had developed lumps on 
his torso on his left upper abdomen, left and right flank, 
and over the clavicle.  He said that they had been called 
fatty tumors by the physicians who saw them.  On examination 
there was no active skin infection, but multiple cysts or 
possible lipomata were described.  He also had scattered 
spider veins over the left posterior calf plus one which was 
a 1 cm., dilated venule.  The examiner's conclusions related 
solely to these findings not be reflective of an 
"undiagnosed condition" (under Persian Gulf syndrome 
regulations) but did not address whether any of these had a 
relationship to service, other than the right epididymal cyst 
(claimed as spermatocele on testicle), for which he now has 
service connection. 

The Board is mindful that the Court has held that if 
possible, particularly in cases of dermatological problems, a 
veteran should be examined preferably during an active stage 
of the condition.  See Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); VAOPGCPREC No. 11-95; Bowers v. Derwinski, 2 Vet. 
App. 675, 676 (1992). 

In this case, it appears that the veteran now has, or has 
previously had, one or more dermatological problems.  The 
issue becomes whether they are or are not due to service.  He 
is entitled to have that pursued further from a clinical 
standpoint.

Finally, it is noteworthy that the veteran already has 
service connection for irritable bowel syndrome and GERD, 
both of which can have secondary problems, some of which may 
or may not be associable with the remaining claims pending.  
This has not been fully addressed, either in clinical 
evaluations or adjudicative considerations.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

    (a)  In particular, since the nature of 
his Persian Gulf deployment is in issue, 
he should be asked to submit any 
additional documentary records he might 
have, such as copies of letters he sent or 
received during deployment along with 
their envelopes, etc.

    (b)  The service department should be 
asked to provide his complete 201 file; 
and to specifically identify all 
assignments of the veteran, his locations, 
the location of those units, their 
activities and experiences, and any other 
pertinent other data particularly for the 
period from December 1990 to March 29, 
1991, in support of Operation Desert 
Shield/Storm.  The complete lessons 
learned and unit histories should be 
acquired and attached to the claims file.
    
    (c)  In attempting to obtain such 
evidence, complete copies of the veteran's 
repeated extensive and detailed written 
documentations should be provided, both as 
given early in his claim and before the 
recent hearing, as well as photographs and 
anything else he may have to support his 
time in foreign deployed service.  
    
    (d)  Records of all of his post-service 
psychiatric, circulatory and/or 
dermatological care within or without VA 
should be acquired and added to the file.  
These should include any pertinent records 
from the U.S Postal Service where he has 
worked, and Social Security Administration 
(SSA) disability claims records, if any. 
    
2.  The veteran should then be scheduled for 
all necessary special VA examinations, to 
include dermatological, circulatory, 
neurological and psychiatric examinations, to 
determine the exact nature, extent and correct 
diagnoses of all of his pertinent 
disabilities.  The claims folder, to include 
all records and a copy of this remand, must be 
made available to the examiner for review in 
conjunction with the examinations, and the 
examiner must indicate in the examination 
report that the claims folder was so reviewed.  

    (a).  The psychiatric examination report 
should include a definitive current diagnosis 
or diagnoses, with reference to the previous 
medical records on file, to include whether 
the veteran has PTSD. 
    
    (b).  If there is a diagnosis of PTSD, the 
examiner should render an opinion as to 
whether it is at least as likely as not (i.e., 
to at least a 50/50 degree of probability) 
that such currently diagnosed PTSD is causally 
related to the veteran's in-service 
stressor(s), or whether such a causal 
relationship is unlikely (i.e., less than a 
50-50 probability).  
    
    (c)  If there is any psychiatric disorder 
other than PTSD, the examiner should render an 
opinion as to whether it is at least as likely 
as not (i.e., to at least a 50/50 degree of 
probability) that such currently diagnosed 
mental disorder is causally or etiologically 
related to his military service or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50-50 
probability).  
    
    (d)  Special neurological evaluations 
should be undertaken to determine the nature 
of all related disabilities including anosmia 
and headaches, and whether they are of organic 
nature and/or related to psychiatric 
disabilities.  
    
    (e)  Special dermatological and circulatory 
evaluations should be undertaken at a time 
when the problems are active, if possible, 
with photographs of any lesions to accompany 
the claims file if it must be returned to the 
Board.  
    
    (f)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

3.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claims for service connection for PTSD, 
anosmia, cysts or lipomata, tinea corporis, 
varicose or spider veins, and headaches on all 
potential bases.  If the decision remains 
adverse, provide him and his representative 
with an appropriate Supplemental Statement of 
the Case.  Then return the case to the Board 
for further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


